Title: To Alexander Hamilton from Otho H. Williams, 29 October 1792
From: Williams, Otho H.
To: Hamilton, Alexander



Sir
Baltimore 29th October 1792

I took occasion to mention to you while I was absent from my Office, that a necessary attention to my health required my leaving Baltimore for a time.
My stay in the Country was attended with so many indications of returning health that I thought the time well spent; and was returning home full of confidence that business would again be a pleasure to me when a very unexpected and violent attack on my breast banished all my sanguine expectations, and reduced me almost to the last extremity.
An Hemorrhage from the lungs, which continued several days, attended by the most alarming symptoms, made it requisite, in the opinion of my Physicians, to make among other applications repeated and liberal use of the launcet which, in addition to the loss of blood from the lungs and a fever, which attended me for about two weeks, weakened me extremely.
I have happily recovered much apparent health and strength, but my lungs remain very sore and irritable: and my Physicians recommend a Voyage to some of the West India Islands for the Winter as the best means of restoring my health perfectly.
Although I am sensible, in all situations, of my responsibility for the execution of the duties of my office I would not willingly leave the continent without the consent of the President. It is, Sir, with a view to obtain from you the favor of asking permission of the President that I give you the trouble of these particulars. I trust you will pardon the liberty.
The unanimous opinion of my Physicians and the universal solicitations of my friends press my speedy departure, an early answer to this letter will therefore much oblige
Sir, Your Most Obedient and   Most Humble Servant
O. H. Williams
A Hamilton Esqr.
